Mr. Justice McGowan,
dissenting. I cannot concur in this judgment. Are the acts to charter the “Greenville and Port Royal Railway Company,” and an act to amend the same, passed in 1885, so far as they purport to authorize townships to subscribe to the capital stock of said railway company, unconstitutional and void ; and the tax illegal which was assessed and collected to pay the interest on the bonds issued in behalf of the Township of Ninety-Six ?
This court has repeatedly held that “It is no small matter to declare an act of the legislature unconstitutional. The legislature is the law-making power of the State upon all subjects not prohibited by the constitution, every part of which should be so construed, if possible, as to allow full force to section 1, article II., which vest the full legislative power of the State in the general assembly.” Pelzer, Rodgers & Co. v. Campbell & Co., 15 S. C., 592. “The English parliament, in a political sense, is om*23nipotent, but with us it is the people; and the people speak and act through the legislature, except when restricted by the constitution of the United States or of the State. No statute can be disregarded unless a constitutional violation can be pointed out.” Cooley, §§ 87-173. “The constitutionality of a law must be presumed until the violation of the constitution be proved beyond all reasonable doubt, and a reasonable doubt must be solved in favor of legislative action and the act be sustained.” Same. “It is an axiom in American jurisprudence that a statute is not to be presumed void on this ground, unless the repugnancy to the constitution be clear, and the conclusion that it exists inevitable. Every doubt is to be resolved in support of the enactment. The particular clause of the constitution must be specified, and the act admit of no reasonable construction in harmony with its meaning. The judicial function involving such result is one of delicacy and to be exercised always with caution.” Township v. Talcott, 19 Wall., 673.
This wise and conservative principle, thus reiterated in every possible form by elementary writers and judges of the highest character, is certainly not weakened in this case by its great importance, and the fact, stated at the bar, that very large sums of money have been invested in these bonds, relying with implicit faith and confidence upon an act placed upon the statute book by the legislature — the only law-making body of the State. The question, then, is, whether the act'of the legislature in contention is so clearly and beyond doubt unconstitutional as to require the court, at this late day, and after so much has been done and investments made under it, to declare it unconstitutional and void.
1st. As to the title of the act. Section 20, article II., of the Constitution declares that “every act or resolution having the force of law shall relate to but one subject, and that shall be expressed in the title.” Upon this subject I concur with the Chief Justice, and think it is unnecessary to attempt to add anything to what he has said. It seems to me that the case of Connor v. Railroad Company (23 S. C., 428), is precisely in point, in which Mr. Justice Mclver well said: “As we held in Charleston v. Oliver (16 S. C., 56), upon the authority of Mr. Justice Cooley, there has been, and ought to be, a general disposition *24to give a liberal construction to constitutional provisions like this now under consideration, rather than to embarrass legislation by an unnecessary strictness of construction. I-Ience, when a question under this clause of the constitution is presented for adjudication, we, are bound to take a liberal and enlarged view, and, if practicable, bring the legislation which is assailed as unconstitutional within the limits prescribed by the supreme law of the land. Now, looking at the act in question in this spirit, we do not see how it conflicts with the provision of the constitution which has been quoted. The subject to which the act relates is the Green Pond, &c., Railway Company, and that subject is undoubtedly expressed in the title. Nor do we find that the act relates to any other subject. * * * No new subject is introduced into the act, but the subject which all the while engages the attention of the legislature is the railway, which necessarily includes any appropriate means for its construction. San Antonio v. Mahaffy, 96 U. S., 315.”
2nd. But I cannot concur that the act assailed, giving the power to Ninety-Six Township to vote a subscription to the railroad company, was unconstitutional, for the reason that it was not within section 8 of article IX., of the State Constitution, which declares “that the corporate authorities of counties, townships, school districts, cities, towns, and villages may be vested with power to assess and collect taxes for corporate purposes.” It will be observed that the constitution places counties and townships, in regard to taxation, on the same footing, and manifestly contemplates both as incorporated with certain local interests of their own; one smaller than the other, but both being territorial divisions with inhabitants, and both alike capable of internal improvement beneficial to the inhabitants. What Judge Willard (in Brown v. Railway Company, 13 S. C., 316) said as to counties is quite as applicable to townships. Section 8, article IX., of the Constitution, speaks of the “corporate purposes” of counties as objects for raising and expending county taxes, thus strengthening the view already presented : that these communities are capable of acquiring interests distinct and apart from such as concern the State at large. The limit is put by the constitution to the extent or character of such corporate purposes. *25That the community may have local interests calling for the expenditure of money is clearly recognized and provided for, and that implies the power of incurring obligations, &c., &c. The question is not as to the power of the legislature, but whether the law-makers exercised their conceded right, so as to effectuate their manifest intention to make Ninety-Six Township a body corporate, with the power to subscribe by vote to the capital stock of the railroad company. Upon this subject all the presumptions are in favor of the act, and those who assail it must fail unless they show its unconstitutionality clearly and beyond doubt.
(1.) The Circuit Judge held that Ninety-Six was not a township within the meaning of the constitution. With all due respect, I think that was error. It was certainly a corporation from the adoption of the constitution (1868) until 1870, when its corporate powers were withdrawn by the legislature, leaving the territorial division, w'ith its lines, boundaries, and name already fixed, like a lifeless body; ready, however, to have the new life of a corporation breathed into it. No other power but the legislature could give it that new life; and in 1885 it passed the act chartering the aforesaid railroad, in which, among other things, the legislature declared, “that for the purposes of this act all the counties, and townships in said counties, along the line of said railroad, or which are interested in the construction as herein provided for, shall be, and they are hereby, declared to be bodies politic and corporate, and vested with the necessary powers to carry out the provisions of this act; and shall have all the rights and be subject to all the liabilities in respect to any rights or causes of action growing out of the provisions of this act,” &c., &c. ‘ The railroad runs through the old township of “Ninety-Six,” and can there be any doubt that this act made it a corporate body ? The act itself expressly so declares. It may be thought by some that it was rather a meagre corporation — scant in powers, authorities, and officials as such. But it must not be overlooked that the legislature, which created it, had the undoubted right to give it such shape and form as it thought proper — with a single power or a dozen. The only authority in the State which can make or unmake corporations, has expressly *26declared that it is a corporation; and it seems to me that the court cannot assume legislative functions, and undertake to supervise and correct an act of the legislature as to the manner of creating a corporation, and the number or character of the powers which should be conferred. It was a clear case of “clay in the potter’s hands.”
(2.) As well as I can comprehend, it is further urged against the act that in fact it gave no corporate power, but only the right to subscribe by a vote of the inhabitants to the capital stock of the railroad company, which was no corporate power at all, but merely the exercise of a power presupposed to be already in existence — to have been previously granted. There is nothing whatever in this, for the right expressly given to exercise the power, involved and necessarily implied the grant of the power itself. This is clearly shown to be the settled law in the very latest work on the subject of the “Interpretation of Statutes” (1888). Mr. Endlich says: “An act which simply creates a corporation impliedly gives it the legal attributes of one, among which is a general power to make contracts. Even where a corporation is created with certain specifically enumerated powers, it possesses, in addition, by implication, all such as are either necessarily incident to those specified or essential to the expressed purposes and objects of the corporate existence. In this country all corporations, whether public or private, derive their powers from legislative grant, and can do no act for which authority is not expressly given or may not be reasonably inferred. But if we were to say that they can do nothing for which a warrant could not be found in the language of their charters, we should deny them, in some cases, the power of self-preservation, as well as many of the means necessary to effect the essential objects of their incorporation,” &c., &c. See Endlich Interpretation Statutes, section 418, and Dillon Corporations, section 23.
(3.) It is, however, further urged that the act is unconstitutional and must be declared void, for the reason that the power it purports to give the townships (to aid in the construction of a railway) is not a corporate purpose within the meaning of the constitution. Mr. Dillon, recalling some views previously expressed, says: “The Supreme Court of the United States, follow*27ing repeated intimations of its judges in previous cases, have directly sustained the validity of legislative acts authorizing municipal aid to railroads. In view of the prior adjudications of that tribunal, in the municipal bond cases, * * * and of the almost uniform holding of the State courts, no other result could have been anticipated. This ends judicial discussion, if it does not terminate doubts.” Dillon on Corporations, section 158 and notes (3d edition). It is now, then, conceded on all hands that the power to aid in the building of a railroad given to a county or a city already incorporated with defined powers is a “corporate purpose.” See Brown v. Railroad Company, 13 S. C., 290; Johnson v. County of Stark, 24 Ill., 75; Davidson v. Ramsey County, 18 Minn., 482; Nichol v. Nashville, 9 Humph., 262; Copes v. Charleston, 10 Rich., 491.
But that such power to aid in building a railroad is a corporate purpose when given to a township corporation is denied, on grounds which to my mind are far from clear ; but, on the contrary, are at least very doubtful. In the first place, it is said that “the corporate purpose must exist before a power can be granted to carry it out.” I am not sure that I understand the precise point of this objection, unless it be that the power can only be called “corporate” when given to a body which had been previously made a corporation, with powers defined and indicating its character. If this be the meaning, then, according to this view suggested, the charter of a corporation could never be amended so as to enlarge its powers. The words of the constitution are: “May be invested with power,” &c. Nothing is said of the time when, or the manner how — ronly on condition that it must be for a corporate purpose. The purpose can only appear from the powers given. I can see that a power cannot be exercised before it comes into existence; but I am unable to perceive why the grant of a power and the right to exercise it in the future may not be given simultaneously in the same act, unoflatu.
What is a corporate purpose? It is very obvious that it might be regarded as an improvement benefiting all the inhabitants of a township to have a railroad built through it, and, therefore, to secure that object might, in one sense, be regarded as a “corporate purpose” — that is to say, a purpose benefiting the corpora*28tion. But we suppose that the expression in the constitution, “corporate purpose,” embraces more than that, and means something not only appertaining to the corporation, but within the scope of its powers as a corporation. For instance, we can well understand that a “public school” corporation, laid out by the United States for school purposes and without any State township organization, could not levy a tax to build a railroad; for the very good reason that it was not a corporate purpose quoad that particular corporation. Weightman v. Clark, 13 Otto, 256. As Chief Justice Waite well expressed it: “Taxation by municipal or public corporations must be for a corporate purpose. It is not alwajm easy to decide whether a certain kind of tax is within or without this limitation, but we think it may safely be said, as a general rule, a corporate purpose must be some purpose which is germane to the general scope of the object for which the corporation was created.” This is the principle clearly stated. Now, tested by it, can it be said that the power to aid in the building of a railroad was not a corporate purpose as to Ninety-Six corporation ? Was that not “a purpose germane to the general scope of the object for which the corporation was created” ? It was not created for “school purposes,” but for the very purpose of allowing the inhabitants, if they saw fit, to aid in building the road. So far as concerned the corporation of Ninety-Six, it was not only a corporate purpose, but the corporate purpose for which the corporation was created. The act which created it expressly declared that it “was for the purposes of this act,” viz., the building of the railroad.
That this was the view of the Supreme Court clearly appears from another case, decided soon after that of Weightman, as to the “school district.” The case of Harter Township v. Kernochan, 13 Otto. 562 (also from the State of Illinois), arose in reference to the liability of the township on certain bonds voted by the inhabitants to assist in building “The Illinois Southeastern Railway.” The court held the township liable, and in delivering the opinion, Judge Harlan said : “But neither that nor any other decision by the State court distinctly meets the precise point now before us, or would justify us in holding (as we ought not to do, except in a clear case) that the general assembly of the State had *29transcended its constitutional powers. Tlie act did not assume to impose a debt upon the township without the consent of the electors. It expressly required an election to be held, at which the legal voters could determine the question of donation (subscription, as we' call it) for themselves. The election was held, and a donation voted to aid in the construction of a railroad. That, it must be conceded, ivas a corporate purpose within the meaning of the constitution [the same as ours precisely], as interpreted by the State court, &c.” See, also, St. Joseph Township v. Rogers, 16 Wall., 662.
But without encumbering this opinion with reference to other cases, it surely cannot be necessary to do more than refer to the latest case that has been brought to our attention (1888), which, it seems to me, is absolutely conclusive of this upon every point made. The case is Brown v. County of Hertford, 100 N. C., 92, also reported in 5 S. E. Rep., 178. In an act of the general assembly of the State, chartering the “Murfreesboro Railroad Company,” the 14th section provided as 'follows : “That Murfreesboro Township, in Hertford County, and the town of Murfreesboro in said county, may subscribe to the capital stock of the Murfreesboro Railroad Company, or make donations to said company, to be secured by the bonds of said toivnship or town, as the case may be, bearing interest, &c., subject to the approval of the qualified voters of said toivnship or town,” &c. As stated in the opinion of the court, the main question in the case was whether the general assembly had the constitutional power to authorize a township to vote its bonds to aid in building a railroad running partly through the township. The court held that the general assembly had such power, and in delivering the opinion of the Supreme Court, Judge Merriman said: “Townships, therefore, are within the power and control of the general assembly, just as are counties, cities, towns, and other municipal corporaiions. It may confer on them, or any one of them, corporate powers, with the view to accomplish any lawful purpose to promote the prosperity, safety, convenience, health, and common good of the people residing within them and resorting thither from time to time. And we can see no good reason why it may not confer such power for a single purpose as well as many. There may be enterprises *30important to the people of localities, such as townships, school districts, and the like, that may be promoted by the exercise of corporate powers to a limited extent by such communities. * * We are unable to see any just reason why the people of a township through which a railroad is located shall not, if they see fit, aid in the construction by taxing themselves and creating a debt for the purpose, when the legislature provides that it may, just as the people of a' county, city, or town may do, and for the like considerations. It may be unwise or inexpedient as a measure of economy, but the taxpayers — electors—must judge as to that. In many important respects, the citizens of a township are an organized community, separate from their neighbors, and they may derive great and special advantages from a railroad to be located and constructed in their midst,” &c., &c.
As it seems to me, this is conclusive of every point made in the case. It is said, however, that the constitution of North Carolina has in it no such provision as that in ours, which, by implication, limits the power of the legislature to allow corporate assessments only for “corporate purposes.” Assuming this to be so, I do not see how it can affect the case, in the view expressed by Judge Merriman, that the building of a railroad is as much a corpora té purpose for a township as “of a county, city, or town.” It is true that, as the judgment of a sister State, the case of Brown v. County of Hertford, supra, is not absolutely binding as authority upon us; but.it is certainly valuable in the consideration of a similar question, on account of the high source from which it comes, and the soundness of its reasoning. It is also true that the precise point now made has never been formally decided in this State; but the Supreme Court, in at least two cases, has enforced as legal assessments levied by township authority under acts of the legislature similar to the one under consideration. This, at least, furnished some ground for the belief of the country that such assessments were not illegal and void. See Chamblee v. Tribble, 23 S. C., 70, and Railway Company v. Tribble, 25 Id., 264. I do not think it has been clearly shown that the act of the legislature in question is unconstitutional, and therefore the judgment below should be reversed.
Judgment affirmed.
*31The defendant filed a petition for rehearing, alleging that while the Circuit Judge had ruled that a township subscription to a railroad company was not a corporate purpose, this court does not so hold; and moreover, that the absence of any corporate purpose, as to which this court does decide, was not raised or decided on Circuit, and not argued in this court by counsel on either side.
Upon this petition the following order was endorsed December 14, 1888,
Per Curiam.
The petition herein is based upon the statement that this court failed to consider and adjudicate the question, whether the power to subscribe to the -railroad in question and to tax for the payment of such subscription attempted to be conferred upon Ninety-Six township was a corporate purpose in such township, which was one of the questions passed upon by the Circuit Judge, and a ground of appeal to this court. Now, in face of the fact that this court distinctly held that no corporate purpose whatever had been conferred upon Ninety-Six township by the act in question, notwithstanding the power to subscribe and tax attempted to be given therein, and the further fact that the judgment of the Circuit Court holding that said power was not in itself a corporate purpose was distinctly affirmed by this court, we are at a loss to understand the ground urged for a rehearing. This court not having overlooked any question of law or fact involved in the appeal, this motion is dismissed.